962 So. 2d 1066 (2007)
Tywan L. HENRY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-1978.
District Court of Appeal of Florida, First District.
August 27, 2007.
Tywan L. Henry, pro se, Petitioner.
Bill McCollum, Attorney General, and Christine Ann Guard, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the January 31, 2007, order denying motion for postconviction relief in Columbia County Circuit Court case number 2005-179-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit *1067 court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
DAVIS, POLSTON, and ROBERTS, JJ., concur.